Title: To Alexander Hamilton from William Ellery, 8 April 1793
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] April 8, 1973. “… Inclosed is the declaration of Aaron Usher late master of the Sloop Flying Fish of Bristol of the burthen of nineteen and an half tons. It is true that he took passage from Cape Francois in the Brig Sally of Newport Elisha Brown master, arrived here on the twenty ninth day of March last, and on the same day delivered up his License; and I believe the other part of his declaration is equally true. One of the Owners of said Sloop was at the Custom House a few days before his arrival, and informed me of his Sloop being driven by distress of weather to Hispaniola and expressed apprehensions least Usher through ignorance of the Law might import some merchandize in her from that Island. There doth not appear to have been any intention in the parties to counter act the Law. Please to favour me with your direction in this case.”
